UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2010 Unigene Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 0-16005 22-2328609 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 81 Fulton Street, Boonton, New Jersey (Address of principal executive offices) (Zip Code) (973) 265-1100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01Other Events. On July 23, 2010, Unigene Laboratories, Inc. issued a press release regarding the Phase III study of oral calcitonin being conducted by Novartis and its partner Nordic Bioscience.A copy of the press release is attached hereto as Exhibit 99.1 and it is incorporated herein by reference.In addition, Unigene issued a second press release on July 23, 2010 regarding the Phase III study of oral calcitonin being conducted by Tarsa Therapeutics, Inc.A copy of that press release is attached hereto as Exhibit 99.2 and it is incorporated herein by reference. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Document Description Press Release dated July 23, 2010 regarding Novartis and Nordic Bioscience’s Phase III study Press Release dated July 23, 2010 regarding Tarsa Therapeutics, Inc.’sPhase III study 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIGENE LABORATORIES, INC. By: /s/William Steinhauer William Steinhauer, Vice President of Finance Date: July 23, 2010 3 Exhibit Index Exhibit No. Document Description Press Release dated July 23, 2010 regarding Novartis and Nordic Bioscience’s Phase III study Press Release dated July 23, 2010 regarding Tarsa Therapeutics, Inc.’sPhase III study 4
